 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY DRIVER, JR.,                                No. 2: 20-cv-1665 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    KERN VALLEY SUPERIOR COURT, et
      al.,
15
                         Defendants.
16

17

18          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

19   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s June 16, 2021 motion to compel the

20   law librarian to return plaintiff’s 127 pages-long legal document and his 19 pages-long legal

21   document, submitted for copying on June 1, 2021. (ECF No. 54.)

22          The undersigned construes plaintiff’s motion to compel as a motion for a protective order.

23   See Wilson v. Nesbeth, 2011 WL 4043569, at *1 (E.D. Cal. Sept. 9, 2011) (magistrate judges are

24   authorized to issue orders for non-dispositive motions not involving injunctive relief). For the

25   reasons stated herein, plaintiff’s motion to compel is denied.

26          In the motion to compel, plaintiff describes the 19 pages-long document as a writ of

27   execution to enforce a money judgment by Kimberly Alanza. This document is unrelated to the

28   instant action. For this reason, plaintiff’s motion to compel the return of this document is denied.
                                                       1
 1          Plaintiff does not describe the 127 pages-long document the law librarian allegedly failed

 2   to return. Because it is unclear whether this document is related to the instant action, the motion

 3   to compel as to this document is also denied. 1

 4          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel (ECF No. 54)

 5   is denied.

 6   Dated: July 15, 2021

 7

 8

 9
     Dr1665.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   1
        On June 21, 2021, plaintiff filed a 123 pages long opposition to defendants’ motion to revoke
27   plaintiff’s in forma pauperis status. (ECF No. 56.) Plaintiff’s opposition is likely one of the
     documents addressed in the pending motion to compel. Plaintiff’s ability to file this document
28   suggests that the law librarian returned this document to plaintiff.
                                                        2
